COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Otoniel Guzman v. The State of Texas

Appellate case number:      01-18-00442-CR

Trial court case number:    1540453R

Trial court:                432nd District Court of Tarrant County

        This Court’s January 17, 2019 Order of Abatement had abated and remanded this
case for the trial court to conduct a late-brief hearing to determine whether appellant’s
retained counsel, Danny D. Burns and George Mackey, should be relieved of their duties
for failure to timely file a brief. On January 29, 2019, appellant’s new counsel Danny D.
Burns filed a second motion to extend the time to file appellant’s brief, but counsel’s first
extension request after being substituted. Counsel claims that he was unable to file the
brief on time due to his illness and nearly had the brief complete when he had technical
issues with his computer, but he will be able to file it by February 15, 2019.

       On February 1, 2019, the district clerk filed a supplemental clerk’s record in this
Court. At the abatement hearing held that day with appellant’s counsel, counsel indicated
that appellant wanted to continue the appeal, and the district court set March 4, 2019, as
the appellant’s brief deadline.

       Accordingly, because this is the first extension request made by new counsel Danny
D. Burns after this Court’s November 1, 2018 Order granted his motion to substitute, the
Court GRANTS counsel’s extension request to file his brief until March 4, 2019, but
warns counsel that NO FURTHER EXTENSIONS WILL BE GRANTED. The Court
directs the Clerk of this Court to REINSTATE this case on the Court’s active docket.

      It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes______
                    Acting individually  Acting for the Court
Date: _February 5, 2019_____________________